Exhibit 10.8
 
EXECUTION VERSION
 


INDEMNIFICATION AGREEMENT


 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
September 21, 2012, by and between Unigene Laboratories, Inc., a Delaware
corporation (the “Company”), and Richard N. Levy (“Indemnitee”).


RECITALS


A.           Indemnitee provides a valuable service to the Company by serving as
a member of the Board of Directors of the Company (the “Company Board”).


B.           The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore may fail to provide such directors and officers with adequate
guidance regarding the proper course of action.


C.           The Company recognizes that plaintiffs often seek damages in such
large amounts, and the costs of litigation may be so great (whether or not the
litigation is meritorious), that the defense and/or settlement of such
litigation can create an extraordinary burden on the personal resources of
directors and officers.


D.           The Company’s by-laws provide that the Company shall indemnify its
officers and directors, to the extent permitted by the General Corporation Law
of Delaware, but the rights conferred by the Company’s by-laws are not exclusive
of any other rights which any officer or director of the Company may have under
any agreement with the Company, such as those set forth in this Agreement.


E.           Indemnitee has been designated as a director by the Agent, on
Agent’s own behalf and on behalf of the Lenders and the other VPC Parties (as
defined below), pursuant to that certain Amended and Restated Financing
Agreement, dated as of March 16, 2010, by and among the Company, the Lenders (as
defined therein) and Victory Park Management, LLC, as administrative agent and
collateral agent (in such capacity, the “Agent”) (such amended and Restated
Financing Agreement, as amended by that certain Forbearance Agreement and First
Amendment to Amended and Restated Financing Agreement, dated as of September 21,
2012, and as may otherwise be amended, restated, supplemented or modified from
time to time, the “Financing Agreement”); capitalized terms used herein without
definition shall have the meanings ascribed to them in the Financing Agreement.


F.           The Company desires and has requested Indemnitee to continue to
serve as a director of the Company, and Indemnitee is willing to continue to
serve as a director of the Company if Indemnitee is furnished the indemnity
provided for herein by the Company.


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.      Definitions. For purposes of this Agreement, the following terms shall
have the corresponding meanings set forth below.
 
“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.
 
“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief in connection with or arising from an
Indemnification Event.


“Company Action” means a Proceeding in which a Claim has been brought by or in
the name of the Company to procure a judgment in its favor.


“Covered Entity” means (i) the Company, (ii) any Subsidiary or (iii) any other
Person for which Indemnitee is or was (or may be deemed to be or have been) at
any time serving at the request of the Company, or at the request of any
subsidiary, as a director, officer, employee, controlling person, agent or
fiduciary.


“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Company Board but is not a party to any Proceeding then pending
with respect to any Indemnification Event.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any similar federal statute then in effect.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute then in effect.


“Expenses” means any and all direct and indirect fees, costs, retainers, court
costs, transcript costs, expert fees, witness fees, travel expenses, duplicating
costs, printing costs, binding costs, electronic delivery costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of any type or nature whatsoever reasonably incurred by Indemnitee (including,
subject to the limitations set forth in Section 3(c) below, reasonable
attorneys’ fees) in connection with or arising from an Indemnification Event,
including: (i) the investigation or defense of a Claim; (ii) being, or preparing
to be, a witness or otherwise participating, or preparing to participate, in any
Proceeding; (iii) furnishing, or preparing to furnish, documents in response to
a subpoena or otherwise in connection with any Proceeding; (iv) any appeal of
any judgment, outcome or determination in any Proceeding (including any premium,
security for and other costs relating to any cost bond, supersedeas bond or any
other appeal bond or its equivalent); (v) establishing or enforcing any right to
indemnification under this Agreement (including, pursuant to Section 2(c)
below), Delaware law or otherwise, regardless of whether Indemnitee is
ultimately successful in such action, unless as a part of such action, a court
of competent jurisdiction over such action determines that each of the material
assertions made by Indemnitee as a basis for such action was not made in good
faith or was frivolous; and (vi) any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, including all interest, assessments and other
charges paid or payable with respect to such payments. For purposes of
clarification, Expenses shall not include Losses.


 
2

--------------------------------------------------------------------------------

 
 
An “Indemnification Event” shall be deemed to have occurred if Indemnitee was,
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was, is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was (or may be deemed to
be or have been) a director, officer, employee, controlling person, agent or
fiduciary of any Covered Entity, or by reason of any actual or alleged action or
inaction on the part of Indemnitee while serving in any such capacity (including
rendering any written statement that is a Required Statement or is made to
another officer or employee of the Covered Entity to support a Required
Statement).


“Independent Legal Counsel” means an attorney or firm of attorneys designated by
the Disinterested Directors (or, if there are no Disinterested Directors, the
Company Board) that (a) is experienced in matters of corporate law and neither
presently is, nor in the thirty-six (36) months prior to such designation has
been, retained to represent (i) the Company or Indemnitee in any matter material
to either such party, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder, and (b) is reasonably acceptable to
Indemnitee.


“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.


“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including (i) with respect to a
corporation, its certificate of incorporation and by-laws, (ii) with respect to
a limited liability company, its certificate of formation and operating
agreement, and (iii) with respect to a partnership, its certificate of
partnership and partnership agreement.


“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration, alternative dispute resolution mechanism,
investigation, inquiry, administrative hearing or appeal, whether brought in the
right of a Covered Entity or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative nature.


 
3

--------------------------------------------------------------------------------

 
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, estate, a joint
venture, an unincorporated organization, an employee benefit plan, any other
entity or enterprise or any government, agency or political subdivision thereof.


“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding (i) the design, adequacy or evaluation
of a Covered Entity’s internal control over financial reporting or disclosure
controls and procedures or (ii) the accuracy, sufficiency or completeness of
reports or statements filed by a Covered Entity with the SEC pursuant to federal
law and/or administrative regulations, including any certification contemplated
by Section 302 or Section 906 of the Sarbanes-Oxley Act of 2002, as amended, and
any rules and regulations promulgated pursuant thereto.


“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority of all Disinterested
Directors, even if such Disinterested Directors do not constitute a quorum of
the Company Board; (ii) a committee of Disinterested Directors, even if such
committee members do not constitute a quorum of the Company Board, so long as
such committee was designated by a majority of all Disinterested Directors;
(iii) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, Independent Legal Counsel, in which case the applicable determination
shall be provided in a written opinion to the Company Board, with a copy
provided to Indemnitee; (iv) the Company’s stockholders, if there are no
Disinterested Directors and if Indemnitee consents in writing to the
stockholders making the applicable determination; or (v) if Indemnitee is not a
director or officer of the Company at the time of such determination, the
Company Board.


“SEC” means the United States Securities and Exchange Commission or any
successor thereto.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.


“Subsidiary” means any corporation of which more than 10% of the outstanding
voting securities is owned directly or indirectly by the Company, and one or
more other Subsidiaries, taken as a whole.


“VPC Parties” means the Agent and each of the Lenders (including any former
Lenders) and their respective Affiliates (including Victory Park Capital
Advisors, LLC, Victory Park GP, LLC, Victory Park GP II, LLC and Jacob Capital,
L.L.C., but excluding Indemnitee).
 
 
4

--------------------------------------------------------------------------------

 
 
2.      Indemnification.
 
(a)           Indemnification of Losses and Expenses. If an Indemnification
Event has occurred, then, subject to Section 10 and the other provisions of this
Agreement below, the Company shall indemnify and hold harmless Indemnitee, to
the fullest extent permitted by law, against any and all Losses and Expenses
actually and reasonably incurred by Indemnitee or on his behalf in connection
with such Indemnification Event, but only if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company, and, with respect to any criminal Proceeding, only if
Indemnitee had no reasonable cause to believe Indemnitee’s conduct was unlawful.
The termination of any Proceeding by judgment, court order, settlement or
conviction, or on plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee (i) did not act in good faith and
in a manner which Indemnitee reasonably believed to be in, or not opposed to,
the best interests of the Company or (ii) with respect to any criminal
Proceeding, had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
 
(b)           Limitation with Respect to Company Actions. Notwithstanding the
foregoing, the Company shall not indemnify and hold harmless Indemnitee with
respect to any Losses (as opposed to Expenses) in connection with or arising
from any Company Action. Furthermore, the Company shall not indemnify and hold
harmless Indemnitee with respect to any Expenses in connection with or arising
from any Company Action as to which Indemnitee shall have been adjudged to be
liable to the Company by a court of competent jurisdiction, unless, and then
only to extent that, any court in which such Company Action was brought shall
determine upon application that, despite the adjudication of liability, but in
view of all of the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for such Expenses as such court shall
deem proper.
 
(c)           Advancement of Expenses. To the fullest extent permitted by law
and until a determination that Indemnitee is not entitled to be indemnified by
the Company under the terms hereof, the Company shall advance Expenses to or on
behalf of Indemnitee as soon as practicable, but in any event not later than
thirty (30) days after written request therefor by Indemnitee, which request
shall be accompanied by vouchers, invoices or similar evidence documenting in
reasonable detail the Expenses incurred or to be incurred by Indemnitee.
Indemnitee hereby undertakes to repay such amounts advanced if, and only to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company for such Expenses under this Agreement.
 
(d)           Contribution. If, and to the extent, the indemnification of
Indemnitee provided for in Section 2(a) above for any reason is held by a court
of competent jurisdiction not to be permissible for liabilities arising under
federal securities laws or ERISA, then the Company, in lieu of indemnifying
Indemnitee under this Agreement, shall contribute to the amount paid or payable
by Indemnitee as a result of such Losses or Expenses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Covered Entities
and all officers, directors or employees of the Covered Entities other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Covered
Entities and all officers, directors or employees of the Covered Entities other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, in
connection with the action or inaction that resulted in such Losses or Expenses,
as well as any other relevant equitable considerations. The relative fault of
the Covered Entities and all officers, directors or employees of the Covered
Entities other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive. Notwithstanding the
foregoing, no Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           The Company acknowledges Indemnitee is affiliated with the VPC
Parties.  If (i) any VPC Party is, or is threatened to be made, a party to or a
participant in any Proceeding, and (ii) such VPC Party’s involvement in the
Proceeding results from any claim based on Indemnitee’s service to the Company
as a director or other fiduciary of the Company, such VPC Party will be entitled
to indemnification hereunder for Losses and Expenses to the same extent as
Indemnitee, and the terms of this Agreement as they relate to procedures for
indemnification of Indemnitee and advancement of Expenses shall apply to any
such indemnification of such VPC Party.  The Company and Indemnitee agree that
the VPC Parties are express third party beneficiaries of this Section 2(e).
 
3.      Indemnification Procedures.
 
(a)           Notice of Indemnification Event. Indemnitee shall give the Company
notice as soon as reasonably practicable of any Indemnification Event of which
Indemnitee becomes aware and of any request for indemnification hereunder;
provided, however, that any failure to so notify the Company shall not relieve
the Company of any of its obligations under this Agreement, except if, and then
only to the extent that, such failure increases the liability of the Company
under this Agreement.
 
(b)           Notice to Insurers. If, at the time the Company receives notice of
an Indemnification Event pursuant to Section 3(a) above, the Company has
liability insurance in effect that may cover such Indemnification Event, the
Company shall give prompt written notice of such Indemnification Event to the
insurers in accordance with the procedures set forth in each of the applicable
policies of insurance. The Company shall thereafter take all reasonably
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Indemnification Event in
accordance with the terms of such policies; provided, however, that nothing in
this Section 3(b) shall affect the Company’s obligations under this Agreement or
the Company’s obligations to comply with the provisions of this Agreement in a
timely manner as provided.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Selection of Counsel. If the Company shall be obligated hereunder
to pay or advance Expenses or indemnify Indemnitee with respect to any Losses,
the Company shall be entitled to assume the defense of any related Claims, with
counsel selected by the Company; provided, that such counsel shall be subject to
the prior written approval of Indemnitee, which approval shall not be
unreasonably withheld, conditioned or delayed. After the retention of such
counsel by the Company and the receipt of any approval required under the
preceding sentence, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the defense of such Claims; provided, that (i) Indemnitee shall have
the right to employ counsel in connection with any such Claim at Indemnitee’s
expense, and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company with respect to the period after the
Company has retained counsel to defend such Claim and such authorization has not
been withdrawn, (B) counsel for Indemnitee shall have provided the Company with
a written legal opinion that there is, or there is reasonably likely to be, a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not continue to retain such counsel to
defend such Claim, then the fees and expenses of Indemnitee’s counsel shall be
at the expense of the Company.
 
(d)           Settlement of Claims. The Company shall not settle any Claim in
which it takes the position that Indemnitee is not entitled to indemnification
in connection with such settlement without the prior written consent of
Indemnitee, nor shall the Company settle any Claim in any manner which would
impose any fine or obligation on Indemnitee that is not indemnified by the
Company hereunder, which would impose any non-monetary sanction on obligator, or
which would require any admission of fault or culpability of Indemnitee, without
Indemnitee’s prior written consent.
 
4.      Determination of Right to Indemnification.
 
(a)           Successful Proceeding. To the extent Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding referred to
in Section 2(a) or 2(b), the Company shall indemnify Indemnitee against Losses
and Expenses incurred by Indemnitee in connection therewith. If Indemnitee is
not wholly successful in such Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all Claims in such Proceeding, the
Company shall indemnify Indemnitee against all Losses and Expenses actually or
reasonably incurred by Indemnitee in connection with each successfully resolved
Claim.
 
(b)           Other Proceedings. In the event that Section 4(a) is inapplicable,
the Company shall nevertheless indemnify Indemnitee, unless and to the extent a
Reviewing Party chosen pursuant to Section 4(c) determines that Indemnitee has
not met the applicable standard of conduct set forth in Section 2(a) or 2(b), as
applicable, as a condition to such indemnification.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Reviewing Party Determination. If, and to the extent, any
applicable law requires the determination that Indemnitee has met the applicable
standard of conduct set forth in Section 2(a) or 2(b), as applicable, as a
condition to any such indemnification, a Reviewing Party chosen by the Company
Board (provided, that such Reviewing Party shall, at the written election of
Indemnitee, be an Independent Legal Counsel) shall make such determination in
writing, subject to the following:
 
(i)            A Reviewing Party so chosen shall act in the utmost good faith to
assure Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s evidence that Indemnitee has met the applicable standard of
conduct.
 
(ii)           Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of a Covered
Entity, including its financial statements, or on information supplied to
Indemnitee by the officers or employees of a Covered Entity in the course of
their duties, or on the advice of legal counsel for a Covered Entity or on
information or records given, or reports made, to a Covered Entity by an
independent certified public accountant or by an appraiser or other expert
selected by a Covered Entity, except and to the extent that Indemnitee knew or
had reason to know that such records or books of account of a Covered Entity,
information supplied by the officers or employees of a Covered Entity, advice of
legal counsel or information or records given or reports made by an independent
certified public accountant or by an appraiser or other expert were materially
false or materially inaccurate.  In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of a Covered Entity
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 4(c)(ii) are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company. Any Person seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by a preponderance of the evidence.
 
(iii)           If a Reviewing Party chosen pursuant to this Section 4(c) shall
not have made a determination whether Indemnitee is entitled to indemnification
within thirty (30) days after being chosen as the Reviewing Party, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (A) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (B) a prohibition of such
indemnification under applicable law; provided, however, that such thirty
(30)-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 4(c)(iii) shall not apply if (I) the determination of entitlement to
indemnification is to be made by the stockholders of the Company, (II) a special
meeting of stockholders is called by the Company Board for such purpose within
thirty (30) days after the stockholders are chosen as the Reviewing Party,
(III) such meeting is held for such purpose within sixty (60) days after having
been so called, and (IV) such determination is made thereat.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Appeal to Court. Notwithstanding a determination by a Reviewing
Party chosen pursuant to Section 4(c) that Indemnitee is not entitled to
indemnification with respect to a specific Claim or Proceeding (an “Adverse
Determination”), Indemnitee shall have the right to apply to the court in which
that Claim or Proceeding is or was pending or any other court of competent
jurisdiction for the purpose of enforcing Indemnitee's right to indemnification
pursuant to this Agreement, provided, that Indemnitee shall commence any such
Proceeding seeking to enforce Indemnitee’s right to indemnification within one
(1) year following the date upon which Indemnitee is notified in writing by the
Company of the Adverse Determination. In the event of any dispute between the
parties concerning their respective rights and obligations hereunder, the
Company shall have the burden of proving that the Company is not obligated to
make the payment or advance claimed by Indemnitee.
 
(e)           Presumption of Success. The Company hereby acknowledges that a
settlement or other disposition short of final judgment shall be deemed a
successful resolution for purposes of Section 4(a) if it permits a party to
avoid expense, delay, distraction, disruption or uncertainty. In the event that
any Proceeding to which Indemnitee is a party is resolved in any manner other
than by adverse judgment against Indemnitee (including settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding, unless there has been a finding (either adjudicated or pursuant to
Section 4(c) above) that Indemnitee (i) did not act in good faith, (ii) did not
act in a manner reasonably believed to be in, or not opposed to, the best
interests of the Company, or (iii) with respect to any criminal proceeding, had
reasonable grounds to believe his conduct was unlawful. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by a preponderance of the evidence.
 
5.      Non-Exclusivity; Survival of Rights; Primacy of Indemnification;
Subrogation.
 
(a)           The rights of indemnification as provided by this Agreement shall
not be deemed exclusive of, but shall be in addition to, any other rights to
which Indemnitee may at any time be entitled under the Organizational Documents
of any Covered Entity, any other agreement, any vote of stockholders or
Disinterested Directors, the laws of the State of Delaware or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee prior to such amendment,
alteration or repeal. In the event of any change after the date of this
Agreement in any applicable law, statute or rule, permits greater
indemnification than would be afforded currently under the Organizational
Documents of any Covered Entity and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
The rights to indemnification, contribution and advancement of Expenses provided
in this Agreement shall continue as to Indemnitee for any action Indemnitee took
or did not take while serving in an indemnified capacity even though Indemnitee
may have ceased to serve in such capacity.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Company hereby acknowledges that Indemnitee has certain rights
to indemnification, advancement of expenses and/or insurance provided by the VPC
Parties. The Company hereby agrees (i) that it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the VPC
Parties to advance expenses or to provide indemnification for the same expenses
or liabilities incurred by Indemnitee are secondary), (ii) that it shall be
required to advance the full amount of Expenses incurred by Indemnitee and shall
be liable for the full amount of all Losses and Expenses to the extent legally
permitted and as required by the terms of this Agreement and the Organizational
Documents of any Covered Entity (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the VPC
Parties, and (iii) that it irrevocably waives, relinquishes and releases the VPC
Parties from any and all claims against the VPC Parties for contribution,
subrogation or any other recovery of any kind in respect thereof. The Company
further agrees that no advancement or payment by the VPC Parties on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the VPC Parties
shall have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of Indemnitee against
the Company. The Company and Indemnitee agree that the VPC Parties are express
third party beneficiaries of the terms of this Section 5(b).
 
(c)           Except as provided in Section 5(b), in the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee (other than against the
VPC Parties or their insurers), who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
 
6.      Additional Indemnification Rights. In addition, the Company hereby
agrees to indemnify (and advance Expenses to) Indemnitee to the fullest extent
permitted by law, even if such indemnification and advancement of Expenses is
not specifically authorized by the other provisions of this Agreement or any
other agreement, the Organizational Documents of any Covered Entity or by
applicable law. In the event of any change after the date of this Agreement in
any applicable law, statute or rule, that expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, controlling person, agent or fiduciary, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule that narrows the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, employee,
controlling person, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties rights and obligations hereunder
except as set forth in Section 10(a) hereof.
 
7.      No Duplication of Payments. Except as provided in Section 5(b), the
Company shall not be liable under this Agreement to make any payment of any
amount otherwise indemnifiable hereunder, or for which advancement is provided
hereunder, if and to the extent Indemnitee has otherwise actually received such
payment, whether pursuant to any insurance policy, the Organizational Documents
of any Covered Entity or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
8.      Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that,
in certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the SEC has taken the position that indemnification by the Company is not
permissible for liabilities arising under certain federal securities laws, and
federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company has undertaken, or may
be required in the future to undertake, with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee, and any right to
indemnification hereunder shall be subject to, and conditioned upon, any such
required court determination.
 
9.      Liability Insurance. The Company shall obtain and maintain in full force
and effect, at the Company’s expense, liability insurance applicable to
directors and officers from established and reputable insurers, in an amount of
at least $12,500,000 and otherwise on such terms as are determined in good faith
by the Company Board. The Indemnitee shall be covered by such policy or policies
in such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Covered Entity’s directors, if
Indemnitee is a director of such Covered Entity, or of the Covered Entity’s
officers, if Indemnitee is not a director of such Covered Entity but is an
officer of such Covered Entity, or of the Covered Entity’s key employees,
controlling persons, agents or fiduciaries, if Indemnitee is not an officer or
director, but is a key employee, controlling person, agent or fiduciary, of such
Covered Entity, as the case may be. The Company shall advise Indemnitee as to
the terms of, and the amounts of coverage provided by, any liability insurance
policy described in this Section 9 and shall promptly notify Indemnitee if, at
any time, any such insurance policy will expire or be terminated, the amount of
coverage under any such insurance policy will be decreased or the terms of any
such insurance policy will materially change.
 
10.     Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:
 
(a)           against any Losses or Expenses, or to advance Expenses to
Indemnitee, with respect to Claims initiated or brought voluntarily by
Indemnitee, and not by way of defense (including affirmative defenses and
counter-claims), except (i) Claims to establish or enforce a right to
indemnification, contribution or advancement with respect to an Indemnification
Event, whether under this Agreement, any other agreement or insurance policy,
the Organizational Documents of any Covered Entity, the laws of the State of
Delaware or otherwise, or (ii) if the Company Board has approved specifically
the initiation or bringing of such Claim; or
 
(b)           if, and to the extent, that a court of competent jurisdiction
enters a judgment that such indemnification is not lawful, except to the extent
such judgment is later reversed on appeal.
 
11.     Miscellaneous.
 
(a)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original. This Agreement and any
other agreement or instrument entered into in connection herewith or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or e-mail of a PDF file, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto, and the VPC Parties as provided in Sections 2(e) and 5(b), and their
respective successors and assigns (including with respect to the Company, any
direct or indirect successor, by purchase, merger, consolidation or otherwise,
to all or substantially all of the business and/or assets of the Company) and
with respect to Indemnitee, his spouse, heirs, and personal and legal
representatives. The Company shall require and cause any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, to assume and agree in writing to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place. This Agreement shall
continue in effect with respect to Claims relating to Indemnification Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, controlling person, agent or fiduciary of any Covered Entity.
 
(c)           Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one (1) Business
Day after the Business Day of deposit with Federal Express or similar,
nationally recognized overnight courier, freight prepaid, or (d) one (1)
Business Day after the Business Day of delivery by confirmed facsimile
transmission, if deliverable by facsimile transmission, with copy by other means
permitted hereunder, and addressed, if to Indemnitee, to Indemnitee’s address or
facsimile number (as applicable) as set forth beneath Indemnitee’s signature to
this Agreement, or, if to the Company, at the address or facsimile number (as
applicable) of its principal corporate offices (attention: Secretary), or at
such other address or facsimile number (as applicable) as such party may
designate to the other parties hereto.
 
(d)           Enforceability. The Company hereby represents and warrants that
this Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
(e)           Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the State of
Delaware for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement and agree that any Proceeding instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of Delaware. THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)            Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Further, the invalidity or unenforceability of any provision hereof as to either
Indemnitee or any VPC Party shall in no way affect the validity or
enforceability of any provision hereof as to the other. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable that is not itself invalid, void or unenforceable) shall
be construed so as to give effect to the purposes manifested by the provision
held invalid, illegal or unenforceable.
 
(g)           Choice of Law. This Agreement shall be governed by and its
provisions shall be construed and enforced in accordance with, the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.
 
(h)           Interpretation. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.  Whenever the context may require, any pronoun will include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” are not limiting and will be deemed to be followed by
the phrase “without limitation.” The phrases “herein,” “hereof,” “hereunder” and
words of similar import will be deemed to refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “or” will be
inclusive and not exclusive unless the context requires otherwise.
 
(i)            Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
a writing signed by the parties to be bound thereby. Notice of the same shall be
provided to all parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.
 
(j)            No Construction as Employment Agreement. Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
or to continue in the employ or service of any Covered Entity.
 


[remainder of page intentionally left blank; signature page follows]
 
 
13

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

  Company:             Unigene Laboratories, Inc.                          
 
By:
/s/ Ashleigh Palmer     
Name: Ashleigh Palmer
   
Title: Chief Executive Officer
                    INDEMNITEE:               /s/ Richard N. Levy      Richard
N. Levy             Fax: (312) 701-0794    
Address: Victory Park Capital Advisors, LLC
                 227 W. Monroe Street, Suite 3900
                 Chicago, Illinois 60606
 






















